DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of U.S. Patent No. 10,506,934 in view of Ryan et al. (US 2007/0078500; hereinafter Ryan). Although the claims at issue are not identical, they are not patentably distinct from each other because both the current Application and U.S. Patent No. 10,506,934 are directed to an apparatus for insertion into a body comprising an optical fiber pressure sensor, a guidewire including a solid core wire having an outer surface, groove directly on the outer surface of the guidewire and the fiber optical are placed within the groove, and the optical fiber configured to communicate light between a location outside of the human body and a portion of the optical fiber that is to be located at or near the internal location within the human body at which the pressure is to be measured; and the optical fiber pressure sensor coupled to the optical fiber and configured to be located on the elongated assembly to allow positioning at or near the internal location within the human body at which pressure is to be measured.
But, the U.S. Patent No. 10,506,934 fails to explicitly state a first optical fiber anchor, a second optical fiber anchor, and a gasket. 
Ryan discloses a system and methods for analysis and treatment of body lumen.  Ryan shows an apparatus for insertion into a body lumen (see abstract; fig. 1), the apparatus comprising: an optical fiber sensor (see abstract) including: a first optical fiber anchor (see 210 in fig. 67; par. [0232]), to which a first portion of an optical fiber is secured (see fig. 7C); a second optical fiber anchor (see 230 in fig. 7C; par. [0232]), to which a second portion of the optical fiber is secured (see fig. 7C); and a gasket (see 205 in fig. 7C; ) longitudinally arranged between the first and second anchors (fig. 7C shoes the gasket 205 is between first anchor 210 and second anchor 230) and including a passage through which a third portion of the optical fiber passes (see fig. 7C), the gasket being more elastic or compliant that the first and second anchors (see par. [0228], [0232]), wherein the first and second anchors and the gasket are arranged to use the elastic or compliant nature of the gasket to allow at least one of longitudinal stretching or compression of the optical fiber between the first and second anchors to sense light at an internal location within a human body (see abstract; fig. 7C; par. [0193], [0225]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized a first optical fiber anchor, to which a first portion of the optical fiber is secured; a second optical fiber anchor, to which a second portion of the optical fiber is secured; and a gasket longitudinally arranged between the first and second anchors and including a passage through which a third portion of the optical fiber passes, the gasket being more elastic or compliant that the first and second anchor, wherein the first and second anchors and the gasket are arranged to use the elastic or compliant nature of the gasket to allow at least one of longitudinal stretching or compression of the optical fiber between the first and second anchors to sense light at an internal location within a human body in the U.S. Patent No. 10,506,934, as taught by Ryan, to provide additional element to better secure the fiber optical to the guidewire and provide additional projection to the fiber. 

Claims 2-22 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,172,833. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current Application and U.S. Patent No. 11,172,833 are directed to an apparatus for insertion into a body comprising an optical fiber pressure sensor, a guidewire including a solid core wire having an outer surface, groove directly on the outer surface of the guidewire and the fiber optical are placed within the groove, and the optical fiber configured to communicate light between a location outside of the human body and a portion of the optical fiber that is to be located at or near the internal location within the human body at which the pressure is to be measured; and the optical fiber pressure sensor coupled to the optical fiber and configured to be located on the elongated assembly to allow positioning at or near the internal location within the human body at which pressure is to be measured.  Furthermore, the independent claims of U.S. Patent No. 11,172,833 is narrower than of the claims of current Application. 

Claims 2-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-44 of copending Application No. 16/689,583 in view of  Ryan et al. (US 2007/0078500; hereinafter Ryan).  Both the current application and copending Application No. 16/689,583  are directed an apparatus for insertion into a body comprising an optical fiber pressure sensor, a guidewire including a solid core wire having an outer surface, groove directly on the outer surface of the guidewire and the fiber optical are placed within the groove, and the optical fiber configured to communicate light between a location outside of the human body and a portion of the optical fiber that is to be located at or near the internal location within the human body at which the pressure is to be measured; and the optical fiber pressure sensor coupled to the optical fiber and configured to be located on the elongated assembly to allow positioning at or near the internal location within the human body at which pressure is to be measured.
But, the U copending Application No. 16/689,583 fails to explicitly state a first optical fiber anchor, a second optical fiber anchor, and a gasket. 
Ryan discloses a system and methods for analysis and treatment of body lumen.  Ryan shows an apparatus for insertion into a body lumen (see abstract; fig. 1), the apparatus comprising: an optical fiber sensor (see abstract) including: a first optical fiber anchor (see 210 in fig. 67; par. [0232]), to which a first portion of an optical fiber is secured (see fig. 7C); a second optical fiber anchor (see 230 in fig. 7C; par. [0232]), to which a second portion of the optical fiber is secured (see fig. 7C); and a gasket (see 205 in fig. 7C; ) longitudinally arranged between the first and second anchors (fig. 7C shoes the gasket 205 is between first anchor 210 and second anchor 230) and including a passage through which a third portion of the optical fiber passes (see fig. 7C), the gasket being more elastic or compliant that the first and second anchors (see par. [0228], [0232]), wherein the first and second anchors and the gasket are arranged to use the elastic or compliant nature of the gasket to allow at least one of longitudinal stretching or compression of the optical fiber between the first and second anchors to sense light at an internal location within a human body (see abstract; fig. 7C; par. [0193], [0225]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized a first optical fiber anchor, to which a first portion of the optical fiber is secured; a second optical fiber anchor, to which a second portion of the optical fiber is secured; and a gasket longitudinally arranged between the first and second anchors and including a passage through which a third portion of the optical fiber passes, the gasket being more elastic or compliant that the first and second anchor, wherein the first and second anchors and the gasket are arranged to use the elastic or compliant nature of the gasket to allow at least one of longitudinal stretching or compression of the optical fiber between the first and second anchors to sense light at an internal location within a human body in the copending Application No. 16/689,583, as taught by Ryan, to provide additional element to better secure the fiber optical to the guidewire and provide additional projection to the fiber. 

This is a provisional nonstatutory double patenting rejection.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, claim recites the limitation “the optical fiber riboon” in line 2  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-9 and 11-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryan et al. (US 2007/0078500; hereinafter Ryan), in view of Ramamurthy et al. (US 2009/0137952; hereinafter Ramamurthy).
Regarding claim 2, Ryan discloses a system and methods for analysis and treatment of body lumen.  Ryan shows an apparatus for insertion into a body lumen (see abstract; fig. 1), the apparatus comprising: an optical fiber sensor (see abstract) including: a first optical fiber anchor (see 210 in fig. 67; par. [0232]), to which a first portion of an optical fiber is secured (see fig. 7C); a second optical fiber anchor (see 230 in fig. 7C; par. [0232]), to which a second portion of the optical fiber is secured (see fig. 7C); and a gasket (see 205 in fig. 7C; ) longitudinally arranged between the first and second anchors (fig. 7C shoes the gasket 205 is between first anchor 210 and second anchor 230) and including a passage through which a third portion of the optical fiber passes (see fig. 7C), the gasket being more elastic or compliant that the first and second anchors (see par. [0228], [0232]), wherein the first and second anchors and the gasket are arranged to use the elastic or compliant nature of the gasket to allow at least one of longitudinal stretching or compression of the optical fiber between the first and second anchors to sense light at an internal location within a human body (see abstract; fig. 7C; par. [0193], [0225]).
But, Ryan fails to explicitly state that the optical fiber is pressure sensor. 
Ramamurthy discloses an optical fiber sensor.  Ramamurthy teaches optical pressure sensor (see par. see par. [0084], [0091], [0238]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized using optical pressure sensor in the invention of Ryan, as taught by Ramamurthy, to be able to sense patients vitals. 
Regarding claim 3, Ryan and Ramamurthy disclose the invention substantially as described in the 103 rejection above, furthermore, Ryan shows wherein the optical fiber is configured to communicate light between a location outside the human body (see abstract and fig. 1A) and a portion of the optical fiber that is to be located at or near the internal location within the human body at which light is to be detected (see abstract; and fig. 1A).  Furthermore, Ramamurthy teaches the optical fiber pressure sensor is coupled to the optical fiber to measure a pressure (see par. [0225], [0091]; see fig. 3A).
Regarding claim 4 and 5, Ryan and Ramamurthy disclose the invention substantially as described in the 103 rejection above, furthermore, Ryan shows guidewire (see par. [0194]).
But, Ryan fails to explicitly state that the guidewire including core wire having an outer surface, a portion of the outer surface comprising a groove directly on the outer surface of the guidewire and the optical fiber is positioned within the groove and extends longitudinally along the guidewire.
Ramamurthy discloses an optical fiber sensor.  Ramamurthy teaches guidewire including core wire having an outer surface, a portion of the outer surface comprising a groove directly on the outer surface of the guidewire (see par. [0086]) and the optical fiber is positioned within the groove and extends longitudinally along the guidewire (see par. [0086]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of Ryan to have the catheter as guidewire including core wire having an outer surface, a portion of the outer surface comprising a groove directly on the outer surface of the guidewire and the optical fiber is positioned within the groove and extends longitudinally along the guidewire in the invention of Ryan, as taught by Ramamurthy, to be able to fixedly position the fiber optical within the external wall and have the fiber optical flushed within the outer wall of the guidewire without protruding out of the surface of the guidewire and avoid having a separate additional element such as separate guidewire.
Regarding claim 6, Ryan and Ramamurthy disclose the invention substantially as described in the 103 rejection above, furthermore, Ryan shows the optical fiber extends helically along at least a portion of a length of the core wire (see fig. 7C), and Ramamurthy teaches the grooves  on the outer surface (see par. [0086]).
Regarding claim 7, Ryan and Ramamurthy disclose the invention substantially as described in the 103 rejection above, furthermore, Ramamurthy teaches wherein the optical fiber pressure sensor is configured to be located on the guidewire to allow positioning at or near the internal location within the human body at which pressure to be measured (see fig. 15).
Regarding claim 8, Ryan and Ramamurthy disclose the invention substantially as described in the 103 rejection above, furthermore, Ramamurthy teaches an imaging sensor configured to be located on the guidewire and configured to image a region at or near the internal location within the human body (see abstract; par. [0023], [0120]) and to detect a responsive imaging signal for communication via the guidewire to the location outside of the human body for processing into an image of the region (see abstract; par. [0023], [0120], [0121]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized an imaging sensor configured to be located on the guidewire and configured to image a region at or near the internal location within the human body and to detect a responsive imaging signal for communication via the guidewire to the location outside of the human body for processing into an image of the region in the invention of Ryan, as taught by Ramamurthy, to provide additional information of the region of interest of the patient to the user by proving an image. 
Regarding claim 9, Ryan and Ramamurthy disclose the invention substantially as described in the 103 rejection above, furthermore, Ramamurthy teaches an optical fiber having a plurality of optical fibers disposed about the core wire of the guidewire (see par. [0098]); and a plurality of imaging grating to couple light into and/or out of one or more respective optical fibers of the optical fiber ribbon (see par. [0098]).
 Regarding claim 11, Ryan and Ramamurthy disclose the invention substantially as described in the 103 rejection above, furthermore, Ramamurthy teaches the optical fiber pressure sensor comprises a Fiber Bragg Grating interferometer (see par. [0091]).
Regarding claim 12, Ryan and Ramamurthy disclose the invention substantially as described in the 103 rejection above, furthermore, Ramamurthy teaches wherein the FBG interferometer comprises at least two Fiber Bragg Gratings (see par. [0093]), wherein the at least two Fiber Bragg Gratings are arranged or otherwise configured to permit optically discriminating (see par. [0093]), at or near the inter location within the human body at which pressure is to be measured (see fig. 15), between a change in pressure (see par. [0238]) and a change in temperature (see par. [0238]).
Regarding claim 13, Ryan and Ramamurthy disclose the invention substantially as described in the 103 rejection above, furthermore, Ramamurthy teaches first and second optical pressure sensor (see par. [0093]), wherein the first and second optical fiber pressure sensors are configured to operate at different wavelengths (see par. [0093]).
Regarding claim 14, Ryan and Ramamurthy disclose the invention substantially as described in the 103 rejection above, furthermore, Ryan shows guidewire (see par. [0194]).
But, Ryan fails to explicitly state that an optical fiber ribbon comprises a plurality of optical fibers, the optical fiber ribbon disposed about an outer surface of the guidewire. 
Ramamurthy discloses an optical fiber sensor.  Ramamurthy teaches also teaches a guidewire (see par. [0086]) and an optical fiber ribbon comprises a plurality of optical fibers (see par. [0098]), the optical fiber ribbon disposed about an outer surface of the guidewire (see par. [0086]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of Ryan to have the catheter as guidewire an optical fiber ribbon comprises a plurality of optical fibers, the optical fiber ribbon disposed about an outer surface of the guidewire in the invention of Ryan, as taught by Ramamurthy, to avoid having a separate additional element such as separate guidewire and provide better accurate reading with plurality of optical fibers.  
Regarding claim 15, Ryan and Ramamurthy disclose the invention substantially as described in the 103 rejection above, furthermore, Ramamurthy teaches a plurality of imaging gratings configured to couple light into or out of one or more respective optical fibers of the optical fiber ribbon (see par. [0098]).
Regarding claim 16, Ryan and Ramamurthy disclose the invention substantially as described in the 103 rejection above, furthermore, Ryan shows wherein the optical fiber is arranged under longitudinal tension between the first and second anchors (see fig. 7C and 18A-C).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryan et al. (US 2007/0078500; hereinafter Ryan), in view of Ramamurthy et al. (US 2009/0137952; hereinafter Ramamurthy) as applied to claim 2-4 above, and further in view of Ainsworth et al. (US 7,532,920).
Regarding claim 10, Ryan and Ramamurthy disclose the invention substantially as described in the 103 rejection above, furthermore, Ramamurthy teaches that the groove is sized for and carries only one fiber (see par. [0086]), but fails to explicitly state that the fiber has a diameter of between 25-30 microns.
Ainsworth discloses a guidewire with optical fiber.  Ainsworth teaches that optical fiber diameter can be about 5-25 microns or 30 to 250 microns (see col. 3, lines 62-67).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized using fiber optic with a diameter of 25-30 micrometer in the invention of Ryan and Ramamurthy, as taught by Ainsworth, to provide less reflections and light can travel faster with a thin diameter fiber optic. 

Claims 17-20 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramamurthy et al. (US 2009/0137952; hereinafter Ramamurthy), in view of Ryan et al. (US 2007/0078500; hereinafter Ryan).
Regarding claim 17, Ramamurthy discloses a robotic instrument systems and methods utilizing optical fiber sensor.  Ramamurthy shows a guidewire including a solid core wire having an outer surface (see par. [0085], fig. 2A), a portion of the outer surface comprising a groove directly on the outer surface of the guidewire (see par. [0086]), at least a portion of the guidewire being sized, shaped, or otherwise configured to be inserted into a human body (see abstract; fig. 2A); an optical fiber configured to communicate light between a location outside of the human body (see fig. 2A, 3A, 8 and 15; par. [0018], [0085]) and a portion of the optical fiber that is to be located at or near an internal location within the human body at which a pressure is to be measured (see fig. 2A, 3A, 8 and 15; par. [0018], [0085], [0162] and [0238]): and an optical fiber pressure sensor coupled to the optical fiber (see par. [0084], [0091]).
But, Ramamurthy fails to explicitly state a first optical fiber anchor, to which a first portion of the optical fiber is secured; a second optical fiber anchor, to which a second portion of the optical fiber is secured; and a gasket longitudinally arranged between the first and second anchors and including a passage through which a third portion of the optical fiber passes, the gasket being more elastic or compliant that the first and second anchor, wherein the first and second anchors and the gasket are arranged to use the elastic or compliant nature of the gasket to allow at least one of longitudinal stretching or compression of the optical fiber between the first and second anchors to sense light at an internal location within a human body.

Ryan discloses a system and methods for analysis and treatment of body lumen.  Ryan shows an apparatus for insertion into a body lumen (see abstract; fig. 1), the apparatus comprising: an optical fiber sensor (see abstract) including: a first optical fiber anchor (see 210 in fig. 67; par. [0232]), to which a first portion of an optical fiber is secured (see fig. 7C); a second optical fiber anchor (see 230 in fig. 7C; par. [0232]), to which a second portion of the optical fiber is secured (see fig. 7C); and a gasket (see 205 in fig. 7C; ) longitudinally arranged between the first and second anchors (fig. 7C shoes the gasket 205 is between first anchor 210 and second anchor 230) and including a passage through which a third portion of the optical fiber passes (see fig. 7C), the gasket being more elastic or compliant that the first and second anchors (see par. [0228], [0232]), wherein the first and second anchors and the gasket are arranged to use the elastic or compliant nature of the gasket to allow at least one of longitudinal stretching or compression of the optical fiber between the first and second anchors to sense light at an internal location within a human body (see abstract; fig. 7C; par. [0193], [0225]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized a first optical fiber anchor, to which a first portion of the optical fiber is secured; a second optical fiber anchor, to which a second portion of the optical fiber is secured; and a gasket longitudinally arranged between the first and second anchors and including a passage through which a third portion of the optical fiber passes, the gasket being more elastic or compliant that the first and second anchor, wherein the first and second anchors and the gasket are arranged to use the elastic or compliant nature of the gasket to allow at least one of longitudinal stretching or compression of the optical fiber between the first and second anchors to sense light at an internal location within a human body in the invention of Ramamurthy, as taught by Ryan, to provide additional element to better secure the fiber optical to the guidewire and provide additional projection to the fiber. 
Regarding claim 18, Ramamurthy and Ryan disclose the invention substantially as described in the 103 rejection above, furthermore, Ramamurthy shows wherein the optical fiber is positioned within the groove and extends longitudinally along the guidewire (see par. [0086]).
Regarding claim 19, Ramamurthy and Ryan disclose the invention substantially as described in the 103 rejection above, furthermore as stated above for claim 18 that  Ramamurthy shows the groove and the optical fiber extends within the groove (see par. [0086]), and Ryan teaches the optical fiber extends helically along at least a portion of a length of the instrument (see fig. 7C).


Regarding claim 20, Ramamurthy and Ryan disclose the invention substantially as described in the 103 rejection above, furthermore, Ramamurthy shows coil (see par. [0113]).
Regarding claim 22, Ramamurthy and Ryan disclose the invention substantially as described in the 103 rejection above, furthermore, Ramamurthy shows an imaging sensor configured to be located on the guidewire and configured to image a region at or near the internal location within the human body (see abstract; par. [0023], [0120]) and to detect a responsive imaging signal for communication via the guidewire to the location outside of the human body for processing into an image of the region (see abstract; par. [0023], [0120], [0121]).

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/Primary Examiner, Art Unit 3793